DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-18 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/21/20 was filed after the mailing date of the Claims on 5/19/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabanne, et al. [US 20180122031].
As per claim 1:	Chabanne teach a method for attestation issuance, comprising: in an information processing apparatus for an attestation issuer comprising at least one computer processor: 
receiving, from a computer program executed by a mobile electronic device associated with a user, a request to issue an attestation; [Chabanne: para 0017-0018; the confidentiality-protected data generated by the identity-attesting device being associated in the public database with first transaction data indicating that the identity-attesting device has transferred a predetermined amount of electronic currency to a recipient and verifying a condition relating to the confidentiality-protected data found in the public database]
authenticating the user; [Chabanne: 0086; main function ensured by the identity-attesting device is to attest the authorised or non-authorised character of a user]
receiving a decentralized identifier for the user from a distributed ledger; [Chabanne: para 0026-0036: A “decentralized identifier” can be given the broadest reasonable interpretation (BRI) as identification or data (e.g. value, credential, key, hash) identifying or specific to a blockchain ledger or transaction per se.  Thus, decentralized identifier can broadly be hash, key, or confidentiality-protected data dependent on the identity element and on the random datum, wherein the confidentiality-protected data are received from a client device belonging to the user, or are generated by the identity-controlling device from the identity element and the random datum stored in a database is distributed or decentralised in the network. More examples on 0067-0070, 0082, 0117-0120]
receiving, from the computer program, acceptance of the attestation; [Chabanne: para 0044] 
creating and signing the attestation; and [Chabanne: para 0054, 0109] 
communicating the attestation to the computer program. [Chabanne: para 0043-0045, 0136-0139; the proof data may be associated in the public database with second transaction data indicating that the user has transferred to the identity-controlling device the predetermined amount received from the identity-attesting device]
Claim 2:  Chabanne: 0080; discussing the method of claim 1, wherein the computer program selects the attestation issuer based on a type of the attestation.
Claim 3:  Chabanne: 0026-0030; discussing the method of claim 1, wherein the computer program selects the attestation issuer based on an identification of the relying party.
Claim 4:  Chabanne: 0166-0167; discussing the method of claim 1, wherein the computer program selects the attestation issuer based on machine learning.
As per claim 5:	Chabanne teach a method of attestation revocation, comprising: 
in an information processing apparatus for a relying party within a distributed ledger network and comprising at least one computer processor: [Chabanne: para 0060]
receiving, from a user or an attestation issuer, a request to revoke an attestation issued by the attestation issuer; [Chabanne: para 0172: transaction data indicating which transfer of K bitcoins to the user is to be revoked. The OP_RETURN field of the fourth transaction data contains the revocation data]
retrieving a decentralized identifier for the user; and [Chabanne: para 0026-0036: A “decentralized identifier” can be given the broadest reasonable interpretation (BRI) as identification or data (e.g. value, credential, key, hash) identifying or specific to a blockchain ledger or transaction per se.  Thus, decentralized identifier can broadly be hash, key, or confidentiality-protected data dependent on the identity element and on the random datum, wherein the confidentiality-protected data are received from a client device belonging to the user, or are generated by the identity-controlling device from the identity element and the random datum stored in a database is distributed or decentralised in the network. More examples on 0067-0070, 0082, 0117-0120] 
removing the decentralized identifier for the user from the attestation issuer's list of valid issued attestations, or adds the decentralized identifier to a list of the attestation issuer's list of revoked attestations. [Chabanne: para 0080-0082; the identity-attesting device has a read and write access to a database. It is advantageous to memorise revocation data in the database indicating that the requesting user U has been revoked by the identity-attesting device. This memorisation is typically ordered by the identity-attesting device – 0064, 0170. Thus, the key or signature key can be a form of a decentralized identifier is written or memorized (adds) to the database (list of revoked or revocation data). Examiner note this limitation include the term “or”, which is open ended and can broadly be interpreted as one or the other and not both limitations are required per se. Hence, the limitation allows to either remove the decentralized identifier or adds the decentralized identifier to the list. Additionally, the “list” per the BRI can be in the form of a database, directory, table, etc.] 
Claim 6:  Chabanne: 0046, 0100-0106; discussing the method of claim 5, wherein the attestation issuer automatically requests revocation in response to a user change in circumstances with regard to the attestation issuer.
Claim 7:  Chabanne: 0046, 0100-0106; discussing the method of claim 6, wherein the change in circumstances is a change in user employment status.
Claim 8:  Chabanne: 0046, 0100-0106; discussing the method of claim 6, wherein the change in circumstances is a change in user account status.
Claim 9:  Chabanne: 0046, 0100-0106; discussing the method of claim 6, wherein the change in circumstances is a change in user location.
 the method of claim 6, further comprising: sending a confirmation of revocation to at least one of the user and the attestation issuer.
As per claim 11:	Chabanne teach a method for decentralized digital identity attestation verification, comprising: 
in an information processing apparatus for a relying party within a distributed ledger network and comprising at least one computer processor: [Chabanne: para 0060]
receiving, from a relying party, an attestation verification request for a user; [Chabanne: para 0109, 0141]
retrieving a user decentralized identifier for the user; [Chabanne: para 0026-0036: A “decentralized identifier” can be given the broadest reasonable interpretation (BRI) as identification or data (e.g. value, credential, key, hash) identifying or specific to a blockchain ledger or transaction per se.  Thus, decentralized identifier can broadly be hash, key, or confidentiality-protected data dependent on the identity element and on the random datum, wherein the confidentiality-protected data are received from a client device belonging to the user, or are generated by the identity-controlling device from the identity element and the random datum stored in a database is distributed or decentralised in the network. More examples on 0067-0070, 0082, 0117-0120]
retrieving an attestation issuer decentralized identifier for an attestation issuer; [Chabanne: para 0044, 0080-0083]
validating the user decentralized identifier and the attestation issuer decentralized identifier; [Chabanne: para 0076-0086; the identity-attesting device memorises two mutually associated keys: a private signature key specific to device and a public signature verification key also specific to device. The public key enables the device (and any other holder of an access account to the database) to verify that a datum contained in the database was written therein by device. See also 0134-0136, 0166]
verifying that the attestation has not been revoked; and [Chabanne: para 0136, 0173]
communicating that the attestation is valid to the relying party. [Chabanne: para 0043-0045, 0136-0139; the proof data may be associated in the public database with second transaction data indicating that the user has transferred to the identity-controlling device the predetermined amount received from the identity-attesting device]
Claim 12:  Chabanne: 0054, 0109; discussing the method of claim 12, further comprising: verifying the signature on the attestation verification request.
Claim 13:  Chabanne: 0077; discussing the method of claim 11, wherein the attestation verification request is received via a mobile application executed by the user;
Claim 14:  Chabanne: 0077; discussing the method of claim 13, wherein the relying party presents the request to the mobile application as a machine-readable code.
Claim 15:  Chabanne: 0054, 0109; discussing the method of claim 13, wherein the request is signed with a private key for the user.
Claim 16:  Chabanne: 0170-0173; discussing the method of claim 11, wherein the attestation is verified to not be revoked by determining that the user decentralized identifier is not on a list of revoked attestations for the attestation issuer.
Claim 17:  Chabanne: 0170-0173; discussing the method of claim 11, wherein the attestation is verified to not be revoked by determining that the user decentralized identifier is on a list of valid attestations for the attestation issuer.
 the method of claim 11, further comprising: retrieving, from the distributed ledger, a public key for the user; retrieving, from the distributed ledger, a public key for the attestation issuer; validating a user signature on the attestation using the public key for the user; and validating an attestation issuer signature on the attestation using the public key for the attestation issuer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
/BAOTRAN N TO/Primary Examiner, Art Unit 2435